Evans, J.
(dissenting in part). — I. I agree with the opinion that benefits to the property may be considered in this class of actions. The constitutional prohibition against consideration of benefits has no application thereto. I see no legal reason, however, for holding “that, while benefits may be considered, they should not be permitted to entirely preclude a recovery, .' . . and that in no event should the supposed benefits be permitted to entirely deprive the property owner or a lessee of all damages.” The foregoing quotation is from the opinion. Authority for this holding is claimed in Enos v. Railway Co., 78 Iowa, 31. The opinion in that case is quoted by the majority, and I can see nothing therein which supports this proposition. The usual tendency of street improvement is to benefit adjoining property. And this is so even though in a given case there may be incidental damage. If the damage be small and the direct benefit be great, why should it be forbidden to apply the benefit to the extinction of the damage ? If it may be applied to a part of the damage, why not to the whole, if the evidence justifies it?
II. I disagree with paragraphs 5 and 7 of the opinion. The methods by which adjoining occupants could avail themselves of the improvement would ordinarily be proper for the consideration of the jury in any case. Such evidence would not be rendered inadmissible by the peculiarities of plaintiff’s contract with its landlord. Such contract was itself a matter of proof by plaintiff. The city acted in conformity to the statute. It violated no right of plaintiff. The plaintiff’s right of damages, if any, is statutory. The city was bound to furnish equal facilities for use of the improvement to all adjoining occupants. It could not legally do less for one than for another; neither could it do more. If evidence of such equal facilities is admissible in one ease, it is for the same reason admissible in all.